DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 07/08/2022 have been accepted by the examiner.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 07/08/2022. The information disclosed therein was considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 & 12-20 of 17/860380 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent NoUS11417407. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1-20 of the current application are either anticipated, or would have been obvious over, by the claims 1-13 of U.S. Patent NoUS11417407 e.g., despite a slight difference in the current application (claim 1 not  having a the read circuit, claims 9-11 having plurality of AND gates, matching signal and NOR gate receiving ECC flags ), Patent No US11417407 in claim 1 , comprises all the elements of claim 1 in current application, and claim of US11417407 discloses having at least one AND gate. Although the reference did not disclose a plurality of AND gate, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Please see MPEP 2144.04).  Further, clearly the comparison circuit checks an ECC flag bit and OR gate receives the ECC flag, and in claims 6-7 comparison circuit checks a number of stable bits and uses threshold. Claims 10-11 of the current application, are discloses by combination of claims 1, and 6-7.  Below is the chart showing the similarities (in bold) and differences between Claims 1-8 & 12-20, of the present application and claims 1-13 of U.S. Patent No US11417404.


17/860380
US11417407
Claim 1, 
A structure, comprising: a comparison circuit configured to identify whether at least one bit of an address for at least one twin-cell OTPM has been programmed based on at least one read operation, wherein the comparison circuit checks an error correction circuit (ECC) flag bit of the at least one twin-cell OTPM to identify whether the at least one bit of the address for the at least one twin-cell OTPM has been programmed and also checks another ECC flag bit of the at least one twin-cell OTPM to identify whether another bit of another address for the at least one twin-cell OTPM has been programmed, and an OR gate receives the ECC flag bit and the other ECC flag bit and outputs a block usage flag output (BUF).
Claim 1,
A structure, comprising: a read circuit configured to perform at least one read operation at an address for a twin-cell one-time-programmable-memory (OTPM); and a comparison circuit configured to identify whether at least one bit of the address for the twin-cell OTPM has been programmed based on the at least one read operation, wherein the comparison circuit checks an error correction circuit (ECC) flag bit of the twin-cell OTPM to identify whether the at least one bit of the address for the twin-cell OTPM has been programmed, the read circuit performs another read operation at another address for a second twin-cell OTPM, the comparison circuit checks another ECC flag bit of the second twin-cell OTPM to identify whether another bit of the another address for the second twin-cell OTPM has been programmed, and an OR gate receives the ECC flag bit and the another ECC flag bit and outputs a block usage flag output (BUF).
Claim 2,
wherein the ECC flag bit is low in response to the at least one bit of the at least one twin-cell OTPM being programmed.

Claim 2,
wherein the ECC flag bit is low in response to the at least one bit of the twin-cell OTPM being programmed.
Claim 3,
wherein the ECC flag bit is high in response to the at least one bit of the at least one twin-cell OTPM not being programmed.
Claim 3,
wherein the ECC flag bit is high in response to the at least one bit of the twin-cell OTPM not being programmed.
Claim 4,
further comprising a read circuit which comprises a sense amplifier which performs read operations at the address for the at least one twin- cell OTPM.
Claim 4,
wherein the read circuit comprises a sense amplifier which performs read operations at the address for the twin-cell OTPM.
Claim 5,
wherein the read operations comprise a first read operation which tilts a threshold voltage for the at least one twin-cell OTPM towards "1", a second read operation which tilts the threshold voltage for the at least one twin-cell OTPM towards "0", and a third read operation which does not tilt the threshold voltage for the at least one twin-cell OTPM.
Claim 5,
wherein the read operations comprise a first read operation which tilts a threshold voltage for the twin-cell OTPM towards “1”, a second read operation which tilts the threshold voltage for the twin-cell OTPM towards “0”, and a third read operation which does not tilt the threshold voltage for the twin-cell OTPM.
Claim 6,
wherein the comparison circuit checks a plurality of bits of the address in the read operations to determine a number of stable bits across the read operations and outputs the number of stable bits across the read operations.
Claim 6,
wherein the comparison circuit checks a plurality of bits of the address in the read operations to determine a number of stable bits across the read operations and output the number of stable bits across the read operations.
Claim 7,
wherein the comparison circuit determines that at least one bit of the address is programmed in response to a number of stable bits across different read operations being above a programmed threshold.
Claim 7,
wherein the comparison circuit determines that at least one bit of the predetermined address is programmed in response to a number of stable bits across different read operations being above a programmed threshold.
Claim 8,
wherein the at least one twin-cell OTPM connects to a sense amplifier which receives a sense amplifier tilt and performs read operations at the address, and the comparison circuit comprises at least one AND gate and the OR gate.
Claim 8,
wherein the twin-cell OTPM connects to a sense amplifier which receives a sense amplifier tilt and performs read operations at the address, and the comparison circuit comprises at least one AND gate and the OR gate.
Claim 12,
A structure, comprising: a comparison circuit which comprises a hardware memory controller which: identifies whether at least one bit of a first predetermined address for at least one twin-cell one-time-programmable memory (OTPM) has been programmed and whether at least one bit of a second predetermined address for the at least one twin-cell OTPM has been programmed based on a first read operation and a second read operation, checks an error correction circuit (ECC) flag bit of the at least one twin- cell OTPM to identify whether the at least one bit of the first predetermined address for the at least one twin-cell OTPM has been programmed; checks another ECC flag bit of the at least one twin-cell OTPM to identify whether the at least one bit of the second predetermined address for the at least one twin-cell OTPM has been programmed; and an OR gate which receives the ECC flag bit and the other ECC flag bit and outputs a block usage flag output (BUF).
Claim 9,
 A structure, comprising: a first twin-cell one-time-programmable memory (OTPM) which comprises a first set of plurality of twin-cell transistor memory arrays; a second twin-cell OTPM which comprises a second set of plurality of twin-cell transistor memory arrays; and a read circuit comprising at least one sense amplifier connected to the first twin-cell OTPM and the second twin-cell OTPM through a plurality of bitlines, wherein the read circuit performs a first read operating at a first predetermined address for the first twin-cell OTPM and a second read operation at a second predetermined address for the second twin-cell OTPM, a comparison circuit which comprises a hardware memory controller which: identifies whether at least one bit of the first predetermined address for the first twin-cell OTPM has been programmed and whether at least one bit of the second predetermined address for the second twin-cell OTPM has been programmed based on the first read operation and the second read operation; check a first error correction circuit (ECC) flag bit of the first twin-cell OTPM to identify whether the at least one bit of the first predetermined address for the first twin-cell OTPM has been programmed, and an OR gate which receives the first ECC flag bit from the first twin-cell OTPM and the second ECC flag bit from the second twin-cell OTPM and outputs a block usage flag output (BUF) to the hardware memory controller.
Claim 13,
Further comprising a NOR gate which receives the first ECC flag bit and the second ECC flag bit and outputs a data enable signal to an AND gate.
Claim 10,
Further comprising a NOR gate which receives the first ECC flag bit from the first twin-cell OTPM and the second ECC flag bit from the second twin-cell OTPM and outputs a data enable signal to an AND gate.
Claim 14,
wherein the AND gate outputs programmed data in response to the data enable signal indicating that at least one of the first predetermined address and the second predetermined address has been programmed.
Claim 10,
and the AND gate outputs programmed data in response to the data enable signal indicating that at least one of the first predetermined address and the second predetermined address has been programmed.
Claim 15,
further comprising a read circuit which comprises a sense amplifier which performs read operations for at least one of the first predetermined address and the second predetermined address for the at least one twin-cell OTPM.
Claim 9,
  a read circuit comprising at least one sense amplifier connected to the first twin-cell OTPM and the second twin-cell OTPM through a plurality of bitlines, wherein the read circuit performs a first read operating at a first predetermined address for the first twin-cell OTPM and a second read operation at a second predetermined address for the second twin-cell OTPM.
Claim 16,
wherein the sense amplifier is connected to the at least one twin-cell OTPM through a plurality of bitlines.
Claim 9,
 and a read circuit comprising at least one sense amplifier connected to the first twin-cell OTPM and the second twin-cell OTPM through a plurality of bitlines,
Claim 17,
wherein the sense amplifier performs three read operations at the first predetermined address of the at least one twin-cell OTPM.
Claim 11,
 wherein the at least one sense amplifier: performs three read operations at the first address for the first twin-cell one OTPM, and the three read operations.
Claim 18,
wherein the sense amplifier performs three read operations at the second predetermined address of the at least one twin-cell OTPM.
Claim 11,
wherein the at least one sense amplifier: performs three read operations at the first address for the first twin-cell one OTPM, and the three read operations.
Claim 19,
A method, comprising: identifying whether at least one bit of an address for at least one twin-cell one- time-programmable memory (OTPM) has been programmed based on at least one read operation; checking an error correction circuit (ECC) flag bit of the at least one twin-cell OTPM to identify whether the at least one bit of the address for the at least one twin-cell OTPM has been programmed; checking another ECC flag bit of the at least one twin-cell OTPM to identify whether another bit of another address for the at least one twin-cell OTPM has been programmed; and receiving the ECC flag bit and the other ECC flag bit and outputs a block usage flag output (BUF).
Claim 12,
A method, comprising: performing at least one read operation at a predetermined address for a twin-cell one-time-programmable-memory (OTPM); and identifying whether at least one bit of the predetermined address for the twin-cell OTPM has been programmed based on the at least one read operation, wherein the identifying whether at least one bit of the predetermined address for the twin-cell OTPM has been programmed further comprises checking an error correction circuit (ECC) flag bit of the twin-cell OTPM to identify whether the at least one bit of the predetermined address for the twin-cell OTPM has been programmed, performing another read operation at another read address for another twin-cell OTPM, checking another ECC flag bit of the another twin-cell OTPM to identify whether another bit of the another read address for the another twin-cell OTPM has been programmed, and receiving the ECC flag bit and the another ECC flag bit and outputting a block usage flag output (BUF).
Claim 20,
whether the at least one read operation comprises a first read operation which tilts a threshold voltage for the at least one twin-cell OTPM towards one, a second read operation which tilts the threshold voltage for the at least one twin-cell OTPM towards zero, and a third read operation which does not tilt the threshold voltage for the at least one twin-cell OTPM.
Claim 13,
wherein the at least one read operation comprises a first read operation which tilts a threshold voltage for the twin-cell OTPM towards one, a second read operation which tilts the threshold voltage for the twin-cell OTPM towards zero, and a third read operation which does not tilt the threshold voltage for the twin-cell OTPM.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Regarding claim 1, Anand et al (US10468104). discloses a structure(FIG 6; 80), comprising: at least one read operation at an address for a twin-cell one-time-programmable-memory (OTPM) (FIG 6; col 5, line 60 – col 6 line 6; discloses a read circuit 80 performing a reading operation for  one time programmable memory twin cell 102); and a comparison circuit configured to identify whether at least one bit of the address for the twin-cell OTPM has been programmed based on the at least one read operation (FIG 6; col 6, lines 7-67 discloses 103 read a state of twin cell 102 in an onetime programmable memory array based on read operation). 

 Hunt-Schroeder et al (US20180158532) discloses at least one AND gate and an OR gate (FIG 2; [0024] discloses an OR gate e.g., 360 and an AND gate 380). 
Iyer et al (US20150278551 FIG 3-4), Roy et al (US20200194048 FIG 1), Fifield et al (US9953727 FIG 3), Agarwal et al (US20170053705 FIG 1 & 3) & Adham et al (US20140029362 FIG 2C-3I).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827